239 Ga. 739 (1977)
239 S.E.2d 5
MAULDIN
v.
THE STATE.
32564.
Supreme Court of Georgia.
Submitted July 29, 1977.
Decided September 27, 1977.
*740 J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.
HILL, Justice.
The defendant was convicted by a jury of rape, kidnapping and aggravated assault and was sentenced to life imprisonment for rape and consecutive terms of 20 years for kidnapping and 10 years for aggravated assault.
1. There was sufficient evidence to corroborate the victim's testimony as to rape.
2. The trial court did not err in admitting evidence as to an earlier attempted rape by the defendant. Although the two occurrences were not identical, there were sufficient similarities to authorize the trial court to admit the testimony. Bloodworth v. State, 233 Ga. 589 (3) (212 SE2d 774) (1975).
3. The evidence showed that the victim was beaten after the rape. Thus the evidence of the assault was separate from the evidence of the force incident to the rape.
Judgment affirmed. All the Justices concur.